

117 S33 IS: Blocking Rioters and Insurrectionists from our Cities to Keep us Safe Act of 2021
U.S. Senate
2021-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 33IN THE SENATE OF THE UNITED STATESJanuary 22, 2021Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, by increasing the maximum term of imprisonment for the offense of rioting, and for other purposes.1.Short titleThis Act may be cited as the Blocking Rioters and Insurrectionists from our Cities to Keep us Safe Act of 2021 or as the BRICKS Act of 2021.2.Maximum penalty for rioting increasedSection 2101 of title 18, United States Code, is amended—(1)in subsection (a)—(A)by striking subparagraph (A), (B), (C), or (D) of this paragraph and inserting paragraph (1), (2), (3), or (4) of this subsection; (B)by striking five years and inserting 10 years; and(C)by inserting after or both. the following: If serious bodily injury (as such term is defined in section 2246) results from the acts committed in violation of this section or if such acts include the use, attempted use, or threatened use of a dangerous weapon, explosives, or fire, shall be fined under this title or imprisoned not more than 25 years, or both. If death results from the acts committed in violation of this section or if such acts include kidnapping or an attempt to kidnap, aggravated sexual abuse, or an attempt to commit aggravated sexual abuse, or an attempt to kill, shall be fined under this title, or imprisoned for any term of years or for life, or both.; and(2)in subsection (b), by striking subparagraph (A), (B), (C), or (D) of paragraph (1) and inserting paragraph (1), (2), (3), or (4). 